Wright, J.,
dissenting. While I am not enamored with the draftsmanship of R.C. 2743.48, I do not believe it is appropriate for this court to amend the statute by judicial fíat. The plain language of the statute provides that a wrongly, incarcerated person cannot recover if, inter alia, another criminal proceeding “can be brought * * * for any act associated with that conviction.” (Emphasis added.) The only sensible understanding of this provision is that an individual cannot recover under R.C. 2743.48 if the state may bring new charges against him or her in the future. Nowhere in the statute can one find the suggestion that if, for example, someone is wrongfully convicted and incarcerated for armed robbery, R.C. 2743.48 does not allow him to recover if he “might also have been” convicted of trespass, loitering or some other offense on the date and time in question.
Gover, of course, cannot now or in the future be charged with a lesser offense arising out of the alleged acts leading to the safecracking charge. The Double Jeopardy Clause of the Fifth Amendment prohibits such reprosecution. Cf. Saylor v. Cornelius (C.A.6, 1988), 845 F.2d 1401. It is indeed part of the purpose of the Fifth Amendment to prevent the sort of frivolous prosecution we see in this case.
The majority errs by treating R.C. 2743.48(A)(4) as if it says “might have been brought * * * for any act associated with that conviction.” This fallacious interpretation allows the majority to find relevant the observation that Gover “might also have been charged with burglary” for his alleged conduct. To the *97contrary, the fact is that whatever Gover originally could have been charged with is not relevant to our analysis today.
I think we should stick with the plain language of R.C. 2743.48 and not insert a “wild card” into subdivision (A)(4), especially without any real discussion of this newly created requirement or consideration of its ramifications.
I would affirm the court of appeals and thus must respectfully dissent.